Exhibit 99.2 EAGLE BULK SHIPPING INC. 1Q 2012 Results Presentation 10 May 2012 EAGLE BULK SHIPPING INC. 2 Forward Looking Statements This presentation contains certain statements that may be deemed to be “forward-looking statements” within the meaning of the Securities Acts. Forward-looking statements reflect management’s current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The forward-looking statements in this presentation are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although Eagle Bulk Shipping Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, Eagle Bulk Shipping Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter hire rates and vessel values, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled drydocking, changes in our vessel operating expenses, including dry-docking and insurance costs, or actions taken by regulatory authorities, ability of our counterparties to perform their obligations under sales agreements, charter contracts, and other agreements on a timely basis, potential liability from future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. Risks and uncertainties are further described in reports filed by Eagle Bulk Shipping Inc. with the US Securities and Exchange Commission. EAGLE BULK SHIPPING INC. 3 §Results and Highlights §Industry §Financials §Q&A §Appendix §Fleet §Charters Agenda Results and Highlights EAGLE BULK SHIPPING INC. First Quarter 2012 Results 5 5 §Net reported loss of $17.4 million, or $0.28 per share. §Net revenues of $52.6 million. §EBITDA* of $13.8 million. §Fleet utilization rate of 98.7%. Generating positive operating cash flow in a challenging market *EBITDA, as defined in our Credit Agreement EAGLE BULK SHIPPING INC. 6 Dynamic Approach to Chartering Focus on trading fleet short-term until market recovers 2012 Chartering Position (as ofMarch 31, 2012) Fleet Statistics Vessel Count 45 DWT Average Age* 5.0 yrs *Average age calculated on a DWT-basis EAGLE BULK SHIPPING INC. 7 5.1m Tons Carried in 1Q 2012, +29% Y/Y Diversified Cargo Mix Cargo Type MT as a % of Total 1 Coal 19.6% 2 Grains / Agricultural 9.9% 3 Iron Ore 8.0% 4 Sand 26.6% 5 Alumina/Bauxite 6.4% 6 Other Ores Minor 6.3% 7 Potash / Fertilizer Minor 6.1% 8 Steels / Pig Iron / Scrap Minor 4.3% 9 Coke Minor 2.6% 10 Cement Minor 2.3% 11 Sugar Minor 1.9% 12 Copper Minor 1.9% 13 Miscellaneous Minor 1.0% 14 Forest Products Minor 0.9% 15 Limestone Minor 0.9% 16 Salt Minor 0.8% 17 Metals Minor 0.7% TOTAL 100.0% Industry EAGLE BULK SHIPPING INC. 9 Source(s):Bloomberg, Clarksons, Commodore §Normalization in supply growth momentum. §April newbuilding deliveries totaled 7m DWT, -44% since January. §Increased Chinese coal imports. §Stockpiles off 21% since February. §Price advantage on foreign-sourced product versus domestic supplies. §Increased grain exports out of Russia/FSU. §Increased nickel ore exports out of Indonesia. §Improved balance of global fleet dispersion. Severe Weakness Experienced in 1Q 2012 Abated Spot Rates since February 2012 Low Average Spot Rates Supramax Panamax Capesize 1Q 2012 2Q 2012 (quarter-to-date) Demand/Supply fundamentals will continue to favor the “geared” vessels EAGLE BULK SHIPPING INC. 10 Source(s):Clarksons Short-term Fundamentals Remain Weak Newbuilding deliveries declining Drybulk Projected Newbuilding Deliveries (a % of the fleet) Drybulk Newbuilding Deliveries (in m DWT) §New orders in April down 78% Y/Y. §Depressed earnings environment. §Lack of financing availability. §Second-hand prices more attractive. §Orderbook (as a % of fleet) currently stands at 29% and is decreasing rapidly. §Shipyards facing increased margin pressure, leading to bankruptcies. EAGLE BULK SHIPPING INC. 11 Source(s): Clarksons 2012 scrapping on pace to reach a record 33m DWT Scrapping Continues to Alleviate Supply Growth Drybulk Scrapping (annual, in m DWT) Drybulk Fleet Over 25 years of Age (over 1500 vessels) 39 vessels 196 vessels 1264 vessels §Sub-Panamax segment represents 84% of all vessels over the age of 25 years of age. §Scrapping at historical record levels. §With scrap rates in the $450-500 per LWT range, demolition should remain elevated. EAGLE BULK SHIPPING INC. 12 Source(s): Clarksons, IGC, Macquarie, and USDA §Total global grain trade expected to remain flat in 2011/2012 to total 349m MT. §Middle East grain imports to reach 42m MT, +21% Y/Y. §Chinese soybean imports to reach 56m MT, +6% Y/Y. §Global trade in minor bulks is projected to reach 1.2 billion MT in 2012. §Nickel ore is the strongest growth segment increasing by 8% to reach 60m MT. §Chinese minor bulk demand growth remains robust. §Imports totaled 253m MT in 2011, +31% Y/Y. Agricultural and Minor Bulk Trades Remain Firm Minor bulks represents 1/3 of total drybulk trade Top Ten Importers of U.S. Grain Products EAGLE BULK SHIPPING INC. 13 Source(s): Clarksons, Macquarie, Peabody §Urbanization driving increased steel production and electricity generation. §Global annual steel production to increase 40% by 2020 to reach 2 billion tons. §Will lead to strong demand growth for iron ore and metallurgical coal. §African-sourced iron ore to gain market share in global imports and increase overall ton-mile demand. §Over 370 GW of new coal-fueled power capacity coming online by 2016. §This equates to 1.2 billion tons in incremental thermal coal demand, majority of which to be sourced from Indonesia and Australia. Strong L/T Demand Fundaments for Coal / Iron Ore Indian and Chinese Coal Imports (in m MT) Urbanization Rates Financials EAGLE BULK SHIPPING INC. 15 Earnings (in thousands, except per share data) *EBITDA, as defined in our Credit Agreement EAGLE BULK SHIPPING INC. 16 Balance Sheet (in thousands) EAGLE BULK SHIPPING INC. 17 2012 Estimated Daily Cash Expense Breakeven Expense breakdown* VesselOpex Technical Management G&A Interest Drydocking Total *ASSUMPTIONS: §Vessel expenses are comprised of the following: crew wages and related, insurance, repair and maintenance, stores, spares and related inventory, and tonnage taxes. §Interest expense takes into consideration Eagle Bulk’s view and projection of LIBOR rates. §Drydocking expense is based on estimated costs for anticipated vessel drydockings in the next four quarters. Q&A Appendix EAGLE BULK SHIPPING INC. 21 Fleet Vessel DWT Year Built Vessel DWT Year Built Vessel DWT Year Built 1 Sandpiper Bulker 16 Avocet 31 Kestrel I 2 Roadrunner Bulker 17 Thrasher 32 Skua 3 Puffin Bulker 18 Golden Eagle 33 Shrike 4 Petrel Bulker 19 Egret Bulker 34 Tern 5 Owl 20 Crane 35 Kittiwake 6 Oriole 21 Canary 36 Goldeneye 7 Nighthawk 22 Bittern 37 Osprey I 8 Thrush 23 Stellar Eagle 38 Falcon 9 Martin 24 Crested Eagle 39 Peregrine 10 Kingfisher 25 Crowned Eagle 40 Condor 11 Jay 26 Woodstar 41 Harrier 12 Ibis Bulker 27 Wren 42 Hawk I 13 Grebe Bulker 28 Redwing 43 Merlin 14 Gannet Bulker 29 Cardinal 44 Sparrow 15 Imperial Eagle 30 Jaeger 45 Kite *Average age calculated on a DWT-basis VESSEL COUNT 45 DWT AVERAGE AGE* 5.0 yrs EAGLE BULK SHIPPING INC. 22 Charters (as of March 31, 2012) Vessel Charter Expiry Charter Base Rate Vessel Charter Expiry Charter Base Rate Vessel Charter Expiry Charter Base Rate Earliest Latest Earliest Latest Earliest Latest 1 Sandpiper Bulker 8/2014 12/2014 16 Avocet 6/2012 6/2012 voyage 31 Kestrel I 8/2012 10/2012 BSI* 2 Roadrunner Bulker 8/2014 12/2014 17 Thrasher 6/2012 8/2012 32 Skua 5/2012 9/2012 3 Puffin Bulker 5/2014 9/2014 18 Golden Eagle 4/2012 4/2012 33 Shrike 12/2012 3/2013 4 Petrel Bulker 5/2014 9/2014 19 Egret Bulker 10/2012 2/2013 34 Tern 7/2012 10/2012 5 Owl 6/2012 6/2012 voyage 20 Crane 4/2012 4/2012 voyage 35 Kittiwake 3/2012 3/2012 spot 6 Oriole 6/2012 6/2012 voyage 21 Canary 4/2012 4/2012 36 Goldeneye 10/2012 1/2013 BSI* 7 Nighthawk 5/2012 5/2012 22 Bittern 6/2012 9/2012 37 Osprey I 7/2012 10/2012 8 Thrush 3/2012 3/2012 spot 23 Stellar Eagle 4/2012 4/2012 38 Falcon 3/2012 3/2012 spot 9 Martin 6/2012 9/2012 24 Crested Eagle 4/2012 4/2012 39 Peregrine 4/2012 4/2012 10 Kingfisher 4/2012 4/2012 25 Crowned Eagle 8/2012 10/2012 40 Condor 5/2012 5/2012 11 Jay 3/2012 3/2012 spot 26 Woodstar 4/2012 4/2012 41 Harrier 5/2012 5/2012 12 Ibis Bulker 3/2013 7/2013 27 Wren 5/2012 5/2012 42 Hawk I 4/2012 4/2012 13 Grebe Bulker 2/2013 6/2013 28 Redwing 4/2012 4/2012 43 Merlin 3/2012 3/2012 spot 14 Gannet Bulker 1/2013 5/2013 29 Cardinal 12/2012 2/2013 BSI* 44 Sparrow 5/2012 8/2012 15 Imperial Eagle 11/2012 2/2013 BSI* 30 Jaeger 11/2012 1/2013 BSI* 45 Kite 4/2012 4/2012 *BSI Baltic Supramax Index
